
	

114 HR 4941 IH: To amend title 38, United States Code, to clarify the eligibility for monthly stipends paid under the Post-9/11 Educational Assistance Program for certain members of the reserve components of the Armed Forces.
U.S. House of Representatives
2016-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4941
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2016
			Mr. Calvert (for himself, Mr. Bishop of Georgia, Mr. Byrne, Mr. Cook, Mr. Cramer, Mr. Forbes, Mr. Garamendi, Mr. Gibson, Mr. Hunter, Mr. Issa, Ms. Jenkins of Kansas, Mr. Jones, Mr. Joyce, Mr. McKinley, Ms. Pingree, and Mr. Ryan of Ohio) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to clarify the eligibility for monthly stipends paid under
			 the Post-9/11 Educational Assistance Program for certain members of the
			 reserve components of the Armed Forces.
	
	
		1.Monthly stipend for certain members of the reserve components of the Armed Forces
 (a)In generalSection 3313 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
					(j)Determination of monthly stipends during certain active duty service
 (1)Pro rata basisIn any month in which an individual described in paragraph (2) is performing active duty service described in section 3301(1)(B) of this title, the Secretary shall determine the amount of monthly stipends payable under this section for such month on a pro rata basis for the period of such month in which the covered individual is not performing such active duty service.
 (2)Individual describedAn individual described in this paragraph is an individual who is— (A)a member of the reserve components of the Armed Forces; and
 (B)pursuing a program of education using educational assistance under this chapter.. (b)ApplicationThe amendment made by subsection (a) shall apply with respect to a quarter, semester, or term, as applicable, commencing on or after August 1, 2016.
			
